EXHIBIT 2 Colorado Secretary of State Date and Time: 11/19/2013 13:42 PM $150.00 ID Number: 20131338225 Amount Paid: $150.00 Statement of Merger (Surviving Entity is a Domestic Entity) 1. For each merging entity, its ID number (if applicable), entity name or true name, form of entity, jurisdiction under the law of which it is formed, and principal address are: ID Number 20131338225 (Colorado Secretary of State ID number) Entity name or true nameAdvanced Cannabis Solutions Corporation Form of entityCorporation JurisdictionColorado Street address 7750 N. Union Blvd., Suite 201 (Street number and name) Colorado Springs CO 80920 (City)(State)(Zip/Postal Code) 2. For the surviving entity, its entity ID number (if applicable), entity name or true name, form of entity, jurisdiction under the law of which it is formed, and principal address are: ID Number 19871759363 (Colorado Secretary of State ID number) Entity name or true nameAdvanced Cannabis Solutions, Inc. Form of entityCorporation JurisdictionColorado Street address7750 N. Union Blvd., Suite 201 (Street number and name) Colorado SpringsCO 80920 (City)(State)(Zip/Postal Code) 3. Each merging entity has been merged into the surviving entity. 4. Not applicable. 5. The true name and mailing address of the individual causing this document to be delivered for filing are: Hart Will (Last) (First) (Middle)(Suffix) 1624 Washington St. (Street number and name) Denver Colorado 80203 (City)(State)(ZIP/Postal Code) ACS Statement of Merger 2-5-14
